Exhibit 10.12(b)
MEDIACOM COMMUNICATIONS CORPORATION
DIRECTOR STOCK OPTION
Under The
NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN
Mediacom Communications Corporation, a Delaware corporation (the “Company”),
hereby grants to        (the “Optionee”) an option (the “Option”) to purchase a
total of        shares of the Company’s Class A Common Stock, par value $.001
per share (the “Optioned Shares”), at the price determined as provided herein,
and in all respects subject to the terms of the Company’s Non-Employee Directors
Equity Incentive Plan (as amended from time to time in accordance with its
terms, the “Plan”), which is incorporated herein by reference. Unless otherwise
defined herein, capitalized terms are intended to have the meanings given to
them in the Plan.
1. Nature of the Option. The Option is a nonstatutory option and is not intended
to qualify as an “incentive stock option,” as that term is defined in
Section 422 of the Internal Revenue Code of 1986, as amended. Except as
otherwise expressly provided in this Agreement, the Option and its vesting and
exercise are subject to all applicable terms of the Plan. This instrument
constitutes the “Award Agreement” for the Option contemplated by the Plan.
2. Option Price. The Option Price is        for each Optioned Share.
3. Grant Date. The Grant Date of the Option is       .
4. Term of Option. The Option and the Option Term shall expire and terminate on
the tenth anniversary of the Grant Date, unless sooner terminated in accordance
with this Agreement or the Plan.
5. Vesting and Exercisability. Subject to the terms of the Plan, the Option
shall become vested and exercisable cumulatively in two equal installments of
[      ] Optioned Shares each on the first and second anniversaries of the Grant
Date, provided that no Termination of Affiliation occurs before the relevant
anniversary date. To the extent the Option is vested and exercisable immediately
before the Optionee’s Termination of Affiliation (or on account of Termination
of Affiliation due to death or disability as provided in Section 5.3(a)(i) of
the Plan), the Option shall be remain exercisable for the period specified in
Section 5.3(a) of the Plan. To the extent that the Option is not vested and
exercisable immediately prior to the Optionee’s Termination of Affiliation, the
Option will be forfeited immediately upon Termination of Affiliation as provided
in Section 5.3(a).
6. Method of Exercise and Payment. The Option shall be exercisable and payment
of the exercise shall be made in accordance with Section 6.3(g) of the Plan;
provided, however, that the Option may not be exercisable for Deferred Shares in
accordance with Section 6.4. Without limiting the generality of the second
sentence of Section 1 above, exercise of the Option and delivery of the Optioned
Shares issuable upon exercise are subject to Sections 10.5 and 10.9 of the Plan.
7. Transfer of Option is Restricted. Without limiting the generality of the
second sentence of Section 1 above, the sale, pledge or other transfer or
disposition of the Option or any interest therein is restricted as provided in
Section 5.4 of the Plan as though references therein to “Award” were references
to the Option.
8. Miscellaneous. This instrument shall be governed by, construed and enforced
in accordance with the internal laws of the State of Delaware, notwithstanding
any different choice of law that would otherwise be mandated by the laws of that
state or any other jurisdiction. This instrument and the Plan constitute the
entire agreement of the Company and the Optionee with regard to the subject
matter hereof and all written or oral agreements, representations, warranties,
promises or covenants, if any, previously existing between the parties with
respect to such subject matter are canceled. Subject to the restrictions on
transfer set forth in the Plan, this instrument shall be binding upon Optionee
and his or her heirs, legatees, executors, administrators, legal representatives
and permitted assigns. No modification of this instrument shall be binding upon
the Company unless made by means of a writing signed by the Chief Executive
Officer of the Company that specifically states that is the intention of the
Company to modify this instrument in the manner expressly provided therein.
IN WITNESS WHEREOF, this instrument has been executed and delivered by the
Company as of the Grant Date.

                  Mediacom Communications Corporation      
 
  By:        
 
  Name:   Rocco B. Commisso    
 
  Title:   Chairman and Chief Executive Officer    

The undersigned acknowledges receipt of a copy of the Plan, represents that he
or she is familiar with its terms and accepts this Option subject to all of its
terms. The undersigned agrees to accept as binding, conclusive and final all
decisions or interpretations of the Board upon any questions arising under the
Plan or this instrument.

             
 
  By:        
 
  Name:  
 
   

